THE THIRTEENTH COURT OF APPEALS

                                   13-15-00307-CV


 Alan L. Hamilton, Individually and as Successor Trustee of the Hamilton Family Trust,
          and as Independent Executor of the Estate of Maurine P. Hamilton
                                           v.
                                    Daniel Davila, III


                                  On appeal from the
                     353rd District Court of Travis County, Texas
                        Trial Cause No. D-1-GN-13-001230


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED FOR WANT OF PROSECUTION in accordance with its opinion.

      We further order this decision certified below for observance.

October 15, 2015.